Doerr and Denman, JJ.
(dissenting). We agree with the majority that the judgment against the defendants Hakes and the school district should be affirmed. From the evidence the jury was entitled to find that the school district’s teacher was negligent in directing the infant plaintiff to close the window and then leaving the room, in view of the potentially dangerous situation the teacher saw developing. We would, however, reverse the judgment against the YWCA. The duty to provide immediate supervision is commensurate with a foreseeable risk of injury. The YWCA had no notice of the dangerous situation and there was no proof of any prior incidents that posed a risk of injury to their pupils. The YWCA was not negligent, therefore, in leaving their pupils unsupervised for the short period of time they were assembling and waiting for their class to begin. (Appeal from judgment of Supreme Court, Erie County, Bayger, J. •— negligence.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.